Citation Nr: 1811826	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than April 17, 2003, for the assignment of a 100 percent evaluation for posttraumatic stress disorder (PTSD).

2.  Entitlement to an additional award amount resulting from the January 27, 2012 rating decision.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to February 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO effectuated a July 2010 Board decision and assigned a 100 percent evaluation for PTSD, effective from June 27, 2008.

During the pendency of the appeal, in a January 2012 rating decision, the RO assigned an earlier effective date of April 17, 2003, for the 100 percent evaluation.  

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.



FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO granted service connection for PTSD and assigned an evaluation of 30 percent, effective from August 22, 2001. 

2.  In August 2002, the Veteran submitted a notice of disagreement (NOD) with regard to the effective date assigned for the grant of service connection for PTSD.  He did not express disagreement with the initial evaluation.  

3.  In an April 17, 2003 statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his claim for an earlier effective date for the grant of service connection for PTSD. 

4.  The Veteran did not file a claim for an increased evaluation for PTSD between the issuance of the July 2002 rating decision and April 17, 2003, and it was not factually ascertainable that an increase in the Veteran's PTSD had occurred one year prior to the claim.

5.  In November 2017, prior to the promulgation of a decision, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to an additional award amount resulting from the January 27, 2012 rating decision.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 17, 2003, for the assignment of a 100 percent evaluation for PTSD have not been met.  38 U.S.C. § 1155, 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for withdrawal of the appeal for entitlement to an additional award amount resulting from a January 2012 rating decision by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Effective Date Claim

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, the effective date will be the date of receipt of the claim.  38 U.S.C. § 5110 (b); 38 C.F.R. § 3.400 (o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519   (1997) ("increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an effective date earlier than April 17, 2003, for the assignment of a 100 percent evaluation for PTSD.

In a July 2002 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective from August 22, 2001, which was the date of the claim for service connection.  

In August 2002, the Veteran filed an NOD with the July 2002 rating decision.  He specifically expressed disagreement with the effective date assigned by stating "I totally disagree with the date of restitution, shouldn't the government compensate veterans from the date of the occurrence, not the date of identification, or acceptance on their part that a problem did occur."  He also stated at the beginning of his statement, "I understand the percentage granted and have no problem with that issue."

In November 2002, the RO issued a statement of the case (SOC), which denied entitlement to an earlier effective date for the grant of service connection for PTSD.  The Veteran then submitted a VA Form 9 to perfect his appeal for that issue.  There was no reference to or disagreement with the disability evaluation.

In an April 17, 2003 statement, the Veteran indicated that he wanted to withdraw his appeal for entitlement to an earlier effective date.  He also indicated that he wished to apply for reevaluation of his PTSD because he felt that the disability had worsened.

In a July 2003 letter, the RO acknowledged the Veteran's withdrawal of the appeal for the issue of entitlement to an earlier effective date, and in a September 2003 rating decision, the RO increased the evaluation for PTSD to 50 percent, effective from April 17, 2003.  In November 2003, the Veteran submitted a notice of disagreement with that decision.  

In September 2004, the RO issued a SOC for the issue of entitlement to an increased evaluation for PTSD and granted a 70 percent evaluation, effective from April 17, 2003.  The Veteran did not submit a substantive appeal following issuance of the SOC.

In a February 2005 statement, the Veteran claimed that he should be entitled to a 100 percent evaluation for PTSD.  

In a December 2005 statement, the Veteran indicated that he revoked the power of attorney of the American Legion, which was the service organization that had been representing him.  

In correspondence submitted in August 2006 and July 2007, the Veteran continued to assert that he should be assigned an evaluation of 100 percent.

In March 2010, the Veteran testified at a hearing before a Veterans Law Judge with regard to the issue of entitlement to an increased evaluation for PTSD.  At the beginning of the hearing, the Veterans Law Judge noted that the issue on appeal with regard to PTSD was entitlement to an increased evaluation.  The Veteran indicated that he understood the issue on appeal.

The Board subsequently granted a 100 percent evaluation for PTSD in a July 2010 decision.  A September 2010 rating decision effectuated that grant, effective from June 27, 2008.  The Veteran expressed disagreement with the effective date, and in a January 2012 rating decision, the RO assigned an earlier effective date of April 17, 2003, for the grant of the 100 percent evaluation.   

A January 2012 Report of General Information noted that the Veteran was informed that the effective date assigned for the 100 percent evaluation would be April 17, 2003.  The record indicated that the Veteran was satisfied with the decision.

In May 2012, the Veteran submitted a statement expressing disagreement with the effective date assigned for his 100 percent evaluation.  He indicated that the proper effective date should be August 22, 2001, which was the date on which he filed his claim for service connection for PTSD.  

During the November 2017 hearing, the Veteran reported that his representative had told him to write in his August 2002 NOD that he was satisfied with the 30 percent evaluation.  He reported that he had been under the impression that he was appealing the 30 percent evaluation when he submitted the August 2002 NOD.  He also reported that he had resubmitted his claim for an increased evaluation in April 2003 because the RO claimed it had never received it.  The Veteran acknowledged that he filed one claim for an increased evaluation between 2001 and 2003, but he believed the effective date should go back to his original date of claim for service connection, which was August 22, 2001.

In this case, the Board finds that the Veteran is not entitled to an effective date prior to April 17, 2003, for the assignment of a 100 percent evaluation for PTSD.  As noted above, in a July 2002 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from August 22, 2001.  Although the Veteran appealed the effective date for the grant of service connection, he did not appeal the initial evaluation.  The Veteran has asserted that he had been under the impression that he had appealed the issue of an increased evaluation.  However, in his August 2002 NOD, he specifically indicated that he had no problem with the percentage granted to him.  Thus, the July 2002 rating decision became final with regard to the initial evaluation assigned. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2017).

The Veteran later filed a claim for an increased evaluation for PTSD on April 17, 2003.  There was no earlier communication indicating an intent to file a claim for an increased evaluation for PTSD between the issuance of the July 2002 rating decision and April 17, 2003.  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, or the effective date will be the date of receipt of the claim.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(o)(2).  

The Board also finds that it was not factually ascertainable that the Veteran was entitled to a 100 percent evaluation during the one-year period prior to the claim received on April 17, 2003. See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  In this regard, the April 2002 VA examination report indicated that he had depression, anxiety, impaired impulse control, sleep impairment, irritability, outbursts of anger, and impairment in thought processes and communication.  However, the Veteran was able to maintain personal hygiene and basic daily needs, and he was oriented.  There were no panic attacks, delusions, hallucinations, inappropriate behavior, or suicidal or homicidal plans or intentions.  There was also no indication that he had both total social and occupational impairment at that time. 38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, in an August 2002 statement the Veteran indicated that he had withdrawn, but he also noted that he had friendships with a few individuals, talked to his daughter daily and saw her weekly, and worked a lot.  That statement also weighs against a finding of total social and occupational impairment at that time.

In reaching this decision, the Board has also considered the Veteran's assertion that the RO was negligent in processing his claims.  He specifically asserted at the November 2017 hearing that, even though he had submitted documents through certified mail, the RO did not handle them properly.  There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15   (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992). 

In the present case, there is no evidence, other than the Veteran's own assertion, showing or suggesting that the RO did not properly fulfill its duties in processing the Veteran's claims.  In fact, after the Veteran withdrew his claim for entitlement to an earlier effective date for the grant of service connection for PTSD, the RO sent a letter to the Veteran confirming the withdrawal and acknowledging his claim for an increased evaluation.  In August 2003, the RO also sent him a letter informing him of the evidence needed to support his claim for an increased evaluation and informing him of the status of his claim.  The record reflects that the letter was sent to the Veteran's address of record at that time and was not returned as undeliverable.  Moreover, the Veteran's allegation that there were issues with the RO's operations, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones, 12 Vet. App. at 100.  The Veteran has not submitted any other evidence to suggest that the RO did not properly fulfill its administrative duty in processing the mail or his claims and appeals once they were received.  Thus, it may be presumed that the RO properly processed the Veteran's correspondence and claims.

Based on the foregoing, the Board finds that the claim for an increased evaluation was received on April 17, 2003, and that it was not factually ascertainable that an increase in the disability had occurred one year prior to that date.  Accordingly, the Board concludes that April 17, 2003, is the proper effective date for the assignment of the 100 percent evaluation.  


Award Amount from January 27, 2012, Rating Decision

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the November 2017 Board hearing, the Veteran withdrew his appeal as to the issue of entitlement to an award amount resulting from the January 27, 2012 rating decision.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

Entitlement to an effective date earlier than April 17, 2003, for the assignment of a 100 percent evaluation for PTSD is denied.

The appeal as to the issue of entitlement to an additional award amount resulting from the January 27, 2012 rating decision, is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


